NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-APR-2020
                                            10:21 AM
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

           LORD HARRY S. UMAYAM, Claimant-Appellant, v.
          SUTTER HEALTH PACIFIC, Employer-Appellee, and
        FIRMS CLAIMS SERVICES, Insurance Carrier-Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB 2018-082; DCD NO. 2-15-48583)


              ORDER GRANTING MOTION TO DISMISS APPEAL
     (By:   Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

          Upon consideration of self-represented Claimant-
Appellant Lord Harry S. Umayam's (Umayam) March 11, 2020 letter
requesting to "stop the appeal," which the court construes as a
motion to dismiss the appeal, the papers in support, the record,
and there being no opposition, it appears that (1) the appeal has
not been docketed; (2) Umayam seeks to dismiss the appeal; and
(3) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(a).
          Therefore, IT IS HEREBY ORDERED that the motion is
granted and the appeal is dismissed.
          DATED: Honolulu, Hawai#i, April 17, 2020.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge